DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of a conveyor system comprising a sensor positioned adjacent to a sprocket between a top-side portion and a bottom side portion of a conveyor element, the sensor configured to generate an output signal that varies proportionally to a distance between the sensor and the bottom-side portion of the conveyor element, a tensioning system, and an electronic processor configured to determine a value for slack distance of the conveyor element based on an output signal and control the tensioning system based on the value for slack resistance. Furthermore, the examiner agrees with the applicant’s arguments in the Remarks dated 04/07/2022.
The best prior arts of record: Merten et al. (U.S. Pat. No. 8,550,236) teaches an evaluation and control unit that can generate control signals from the measurement data of a detector field and that are supplied to a hydraulic control 9 to bring about an extension or retraction of a hydraulic tensioning means by way of a signal line and to change a position of a sprocket in order to tension the hanging chain out of the way to minimize chain tension; but does no teach that the sensor configured to generate an output signal that varies proportionally to a distance between the sensor and the bottom-side portion of the conveyor element. Kulick III et al. (U.S. Pat. No. 10,807,804) teaches position sensors fixedly attached to a bracket support and adjacent to shaft sprockets; but does not teach determining the slack distance and controlling the tensioning system. 
Furthermore, in the examiner’s opinion, the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-20, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 04/07/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Tran M. Tran/Examiner, Art Unit 2855